 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     MARY K. PUCKETT,
11                                                         Case No.: 2:18-cv-01953-APG-NJK
            Plaintiff(s),
12                                                                        Order
     v.
13                                                                   [Docket No. 25]
     MGM RESORTS INTERNATIONAL, et al.,
14
            Defendant(s).
15
16         Pending before the Court is a motion by Gregg A. Hubley, Esq., of Arias, Sanguinetti,
17 Wang & Torrijos, and Phillip T. Vondra, Esq., of Vondra & Hanna, to withdraw as counsel for
18 Plaintiff. Docket No. 25.
19         The Court hereby SETS a hearing on that motion for 11:30 a.m. on July 10, 2019, in
20 Courtroom 3A. Plaintiff’s current local counsel, Mr. Hubley, and any newly retained counsel shall
21 appear in person. Plaintiff and Mr. Vondra may appear telephonically by calling the Court
22 conference line at 877-402-9757 at least five minutes prior to the hearing. The conference code is
23 6791056. In order to ensure a clear recording of the hearing, the calls must be made using a land
24 line phone. Cell phone calls, as well as the use of a speaker phone, are prohibited.
25 . . .
26 . . .
27 . . .
28

                                                    1
 1         No later than July 3, 2019, Plaintiff’s current counsel shall serve her with this order and
 2 shall file a proof of service. Any response to the motion to withdraw shall be filed no later than
 3 July 8, 2019.
 4         IT IS SO ORDERED.
 5         Dated: June 5, 2019
 6                                                              ______________________________
                                                                Nancy J. Koppe
 7                                                              United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
